

 Exhibit 10.1

 
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT, made and entered into
as of the 15th day of March, 2009, by and between PMA Capital Corporation, a
Pennsylvania corporation, with its principal place of business at 380 Sentry
Parkway, Blue Bell, Pennsylvania 19422-0754 and/or such of its affiliates and/or
subsidiaries it designates (hereinafter collectively referred to as "PMA
Capital") and VINCENT T. DONNELLY ("Executive")


WHEREAS, Executive has significant experience in the insurance industry and
currently serves as the President and Chief Executive Officer of PMA Capital
pursuant to an Executive Employment Agreement made and entered into as of March
15, 2006 and as a member of the Board of Directors of PMA Capital;


WHEREAS, PMA Capital desires to continue to avail itself of the expertise
possessed by Executive and to employ Executive as President and Chief Executive
Officer, in which position he will have access to confidential information of
PMA Capital;


WHEREAS, Executive desires to be so employed by PMA Capital;


WHEREAS, the parties desire to amend and restate the March 15, 2006 Employment
Agreement.


NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and each intending to be legally bound hereby, the parties agree as
follows:


1.           Employment.  Subject to the terms of this Agreement, PMA Capital
hereby continues to employ Executive as President and Chief Executive Officer.
In that capacity, Executive will perform such duties as are appropriate to the
management of all aspects of PMA Capital's business and such other duties,
consistent with the foregoing duties and his position, as directed by the
Chairman of the Board of Directors of PMA Capital.  Executive shall report
 

--------------------------------------------------------------------------------


 
directly to the Chairman of the Board of Directors of PMA Capital.  Executive
hereby accepts such employment and agrees to serve PMA Capital on a full-time
basis and to perform such duties faithfully, diligently and to the best of his
ability and in conformity with all federal, state and local statutes,
regulations and rules applicable to PMA Capital and in accordance with the PMA
Capital Business Ethics and Practices Policy.  Executive further agrees not to
engage in any outside for-profit business, employment or commercial activity,
without first obtaining approval in writing from the Chairman of the Board of
Directors of PMA Capital.


2.           Compensation.  PMA Capital agrees to pay Executive, and Executive
agrees to accept from PMA Capital, in full payment for Executive's services,
compensation consisting of the following:


(a)           A minimum base salary at an annual rate of $715,000, payable on a
semi-monthly basis or on such other basis that PMA Capital may adopt as its
regular payroll practice. The Compensation Committee of the Board of Directors
of PMA Capital will review the base salary on at least an annual basis at the
same time that it reviews the annual incentive compensation awards;


(b)           The standard benefits PMA Capital makes available from time to
time to its senior executive employees and, in addition, Executive will
participate in the following employee benefit plans according to their terms, as
amended and restated from time to time:  the PMA Capital Corporation Retirement
Savings Excess Plan; the PMA Capital Corporation Executive Management Pension
Plan (the "EMPP"); and the PMA CapitalCorporation Supplemental Executive
Retirement Plan (frozen as of 12/31/05); and a supplemental long-term disability
benefit which currently provides for a benefit of $7,500 per month, subject to
policy restrictions;
 
2

--------------------------------------------------------------------------------



 
(c)           Annual incentive compensation based on performance objectives
established for 2009, 2010 and 2011, to be described in Exhibit A.  Such
incentive compensation is to be paid within two and a half months after the end
of the applicable year.  Annual incentive metrics will be established annually
by the Compensation Committee of the Board; and


(d)           Eligibility for such long-term incentive award(s) to be determined
by the Compensation Committee of the Board of Directors of PMA Capital under PMA
Capital's 2007 Equity Incentive Plan or any successor plan as described in
Exhibit B.


3.           Expenses.  PMA Capital will reimburse Executive for such of his
out-of-pocket expenses as are reasonably necessary in connection with services
rendered by Executive pursuant to this Agreement, as provided in the business
expense policies adopted by PMA Capital from time to time.  Notwithstanding the
foregoing, the amount of expenses eligible for reimbursement during any calendar
year shall not affect the expenses eligible for reimbursement in any other
calendar year, and the reimbursement of an eligible expense shall be made as
soon as practicable after Executive requests such reimbursement, but not later
than December 31 following the calendar year in which the expense was incurred.


4.           Term.  The term of this Agreement is from March 15, 2009 through
March 14, 2012.  No later than November 1, 2011, Executive shall inform the
Chairman of PMA Capital in writing whether or not he is interested in
negotiating an. extension of this Agreement for a new term and, if so, propose
the terms and conditions for such an extension. Within one week of receiving
such written notice from Executive, PMA Capital shall inform Executive if it is
willing to negotiate an extension of this Agreement.  If both parties are
interested in negotiating an extension of this Agreement, they then will engage
in good faith negotiations for an extension of this Agreement, provided,
however, that Executive's failure to negotiate in good faith will not be deemed
to be "Cause" for termination of Executive's employment hereunder, and will not
be the
 
3

--------------------------------------------------------------------------------


 
basis for PMA Capital's denial of or failure to pay any severance payments,
compensation or benefits due to Executive pursuant to the provisions of this
Agreement.


5.            Termination.  Executive's employment may be terminated before the
end of the term of this Agreement as follows:


(a)           By PMA Capital, at any time, for Cause; after providing Executive
with at least three (3) weeks written notice; specifying the circumstances
amounting to Cause and, if requested by Executive, the opportunity for Executive
and his counsel to appear before the Board of Directors of PMA Capital to
address these circumstances.  "Cause" shall mean Executive: (i) commits any act
of fraud, embezzlement, theft or commission of a felony in the course of his
employment; (ii) engages in knowing and willful misconduct or gross negligence
in the performance of his duties; (iii) unlawfully appropriates a corporate
opportunity of PMA Capital or its affiliates and subsidiaries (as defined in
paragraph 23 below); or (iv) knowingly and willfully breaches any of Executive's
representations, warranties or covenants contained in this Agreement in any
material respect, each as reasonably determined by the Board of Directors of PMA
Capital.  In the event that "Cause" is based on gross negligence, PMA Capital
shall give Executive written notice specifying in reasonable detail the conduct
that it believes amounts to gross negligence, and shall provide Executive with
the three (3) week notice period specified above to cease or correct such
conduct;


(b)           Automatically on the date of Executive's death;


(c)           Automatically if Executive becomes disabled or otherwise
incapacitated so that Executive cannot perform the essential functions of his
job with or without reasonable accommodation for a continuous period of more
than one hundred eighty (180) days or for more than one hundred eighty (180)
cumulative days in any one (1) year period ("Permanent Disability").  Any
question as to the existence of Permanent Disability upon which Executive
 
4

--------------------------------------------------------------------------------


 
and PMA Capital cannot agree shall be determined by a qualified independent
physician selected by Executive (or, if Executive is unable to make such
selection, such selection shall be made by any adult member of Executive's
immediate family or Executive's legal representative) and approved by PMA
Capital, said approval not to be unreasonably withheld.  The determination of
such physician shall be communicated in writing to PMA Capital and to Executive
and shall be final and conclusive for all purposes of this Agreement.  Until the
date of termination as defined herein by reason of Permanent Disability,
Executive shall continue to receive the compensation and benefits as set forth
in paragraph 2 of this Agreement.  No termination of this Agreement for
Permanent Disability shall impair any rights of Executive to collect benefits
according to the terms of any disability policy maintained by PMA Capital for
that Permanent Disability;


(d)           By PMA Capital, at any time, for other than Cause upon thirty (30)
days written notice to Executive; or


(e)           By Executive’s voluntary resignation, prior to his being employed
for at least 90% of the term of the Agreement,  for other than Good Reason upon
not less than thirty (30) days prior written notice to PMA Capital; or


(f)           By Executive’s voluntary resignation for Good Reason, which shall
mean Executive has given thirty (30) days prior written notice that he intends
to resign due to:  (i) a material adverse change in his duties, authority or
responsibilities without his agreement; (ii) his being required to relocate his
office to executive offices outside of an area within a fifty (50) mile radius
of PMA Capital’s existing executive offices in Blue Bell, Pennsylvania; (iii)
there being a material reduction in the overall value of the employee benefits
being provided to him pursuant to paragraph 2(b) unless the reduction is
effective for all senior executive employees; or (iv) a material breach by PMA
Capital of any of its obligations to Executive under this Agreement (“Good
Reason Events”).  For a voluntary resignation to constitute a voluntary
 
5

--------------------------------------------------------------------------------


 
resignation for Good Reason Executive (i) must provide PMA Capital notice within
sixty (60) days of the initial existence of one or more of the Good Reason
Events (“Good Reason Notice”) and PMA Capital fails to remedy the Good Reason
Event(s) within thirty (30) days of receipt of the notice and (ii) must
voluntarily incur a “separation from service” from PMA Capital within the
meaning of section 409A of the Code” within 120 days of the initial existence of
the Good Reason Event described in the Good Reason Notice; or


(g)           By Executive’s voluntary resignation between twelve and fourteen
months following a Section 409A Change in Control of PMA Capital Corporation,
upon not less than thirty (30) days prior written notice to PMA Capital, which
notice is given not earlier than eleven (11) months and not later than thirteen
(13) months following a Section 409A Change in Control.  For purposes of this
Agreement, a “Section 409A Change in Control” is a “Change in Control” as set
forth in paragraph 9(b) of the PMA Capital Corporation 2007 Omnibus Incentive
Compensation Plan that is also a change in the ownership or effective control of
PMA Capital Corporation, or in the ownership of a substantial portion of the
assets of PMA Capital Corporation, as described in Section 409A(2)(A)(v) of the
Internal Revenue Code of 1986, as amended (the “Code”) and the Treasury
regulations promulgated thereunder; or
 
(h)           By Executive’s voluntary resignation for other than Good Reason
after being employed for at least 90% of the term of the Agreement (“Service
Period”) upon not less than thirty (30) days prior written notice to PMA Capital
provided Executive incurs a “separation from service” from PMA Capital, within
the meaning of Section 409A of the Code, on or prior to the expiration of this
Agreement.


6.              Incidents of Termination.


(a)           If Executive’s employment is terminated under subparagraph 5(a),
(b), (c) or (e) above, PMA Capital shall have no further obligation under this
Agreement, except as
 
6

--------------------------------------------------------------------------------


 
provided under paragraph 16 and except the obligation to:  (i) pay Executive an
amount equal to the portion of his compensation and out-of-pocket business
expenses, as defined in paragraph 3, as may be accrued and unpaid on the date of
termination; (ii) pay Executive such portion of Executive’s annual incentive
compensation for the year in which termination occurs as the Compensation
Committee of the Board of Directors of PMA Capital shall determine was earned by
Executive; and (iii) provide all benefits set forth pursuant to the benefit,
medical, pension or other plans and programs provided by PMA Capital for which
Executive qualifies (collectively “Benefits”) as are due under the terms of the
Benefits plans and programs, recognizing that Executive’s employment has
terminated.  In the event of Executive’s death, any sums and benefits due to
Executive under any provision of this Agreement shall be paid to his estate or
heirs, as applicable.  Any accrued compensation and annual incentive
compensation payable pursuant to this subparagraph 6(a) shall be paid within 90
days of the date on which Executive’s employment terminates.


(b)           (1)           Except as stated in subparagraph 6(d) below, if
Executive’s employment is terminated under subparagraph 5(d), 5(f) or 5(h) above
(and such termination constitutes a “separation from service” within the meaning
of section 409A of the Code), then PMA Capital shall pay Executive as described
in paragraph 6(a) above and as described in Exhibit B, plus it will pay any cash
portion of the annual incentive compensation for the year in which termination
occurs that is earned because Executive accomplished certain identifiable tasks
as of the date of termination.  With regard only to payment of the cash portion
of the annual incentive compensation for the year in which termination occurs,
it is specifically understood that objectives related to profitability, revenue
growth, stock price and similar performance measures are not intended to be
measured other than at year end and accordingly will not qualify as identifiable
tasks on an interim basis and these are not eligible for payment of incentive
 
7

--------------------------------------------------------------------------------


 
compensation unless deemed appropriate by the Compensation Committee of the
Board of Directors of PMA Capital in connection with their consideration of
payments as discussed above. Any cash portion of the annual incentive
compensation payable pursuant to this subparagraph 6(b)(1) shall be paid within
90 days of the date on which the Executive's employment terminates. In addition,
solely in the event of a termination under 5(d) or 5(f) above, PMA Capital shall
pay Executive twenty-four (24) months of severance pay with each monthly payment
being equal to the sum of Executive's then current monthly base salary plus
1/12th of Executive's minimum targeted annual incentive compensation for the
year in which employment terminates, minus any appropriate withholdings and
deductions, without regard to whether Executive obtains another position with a
new employer. (For example, if Executive's annual base salary at the time of his
termination is $715,000 and his minimum targeted annual incentive compensation
at the time of his termination is $429,000, Executive's monthly severance
payment for each month of the severance period will equal 1/12th of $715,000
plus 1/12th of $429,000 or $95,333.33, minus any appropriate withholdings or
deductions.) These severance payments will be made on or about the regular pay
dates recognized by PMA Capital, beginning on the next regular pay date
following Executive's last regular pay date on which he is paid his base salary,
provided that any severance triggered by a termination of Executive's employment
that occurs within the fourteen (14) month period following a Section 409A
Change in Control shall be paid in a lump sum on the first business day
following the six (6) month anniversary of Executive's termination date. Solely
in the event of a termination under 5(h) above, PMA Capital shall pay Executive
severance pay totaling $2,288,000 in 24 equal monthly installments.  These
severance payments will be made on or about the regular pay dates recognized by
PMA Capital, beginning on the next regular pay date following Executive's last
regular pay date on which he is paid his base salary, provided that any
severance triggered by a termination of Executive's employment that
 
8

--------------------------------------------------------------------------------


 
 occurs within the fourteen (14) month period following a Section 409A Change in
Control shall be paid in a lump sum on the first business day following the six
(6) month anniversary of Executive's termination date.


(2)           Notwithstanding the foregoing, the severance payments described in
subparagraph 6(b)(1) which otherwise would be paid during the six (6) month
period beginning on the day following Executive’s separation from service
described in subparagraph 5(d), 5(f), or 5(h) shall instead be paid to Executive
in a single lump sum payment on the first business day following the end of such
six (6) month period.  The lump sum payment shall be adjusted for simple
interest that accrues during the initial six (6) month period following
Executive's termination of employment at the interest rate used to determine
lump sum payments under the PMA Capital Corporation Pension Plan.


(3)           Further, if Executive elects to continue his health insurance
benefits under COBRA, PMA Capital will continue to pay the same monthly subsidy
of the premiums for such insurance continuation as was being paid by PMA Capital
before Executive’s employment terminated, with the remainder of the premium
being deducted from Executive’s severance payments to the extent severance is
paid in installments pursuant to subparagraph 6(b)(1), through the earlier of
the end of two (2) years from the termination date or the date Executive becomes
eligible to receive and/or obtain alternative health insurance coverage through
new employment.  During the six (6) month period in which Executive’s severance
benefits are delayed (as described in subparagraph 6(b)(2)), PMA Capital shall
pay the full premium for Executive’s continued health insurance benefits, and
shall be reimbursed for the Executive’s portion of such premiums out of the lump
sum severance payment to be made to Executive on the first business day
following the six (6) month period.  It is intended that this provision of
continuation health coverage shall run concurrently with any period of
continuation
 
9

--------------------------------------------------------------------------------


 
coverage required under COBRA.  For the period of health insurance continuation
coverage after the expiration of the COBRA coverage period provided for and used
by Executive pursuant to this provision, Executive shall pay the entire amount
of the applicable insurance premium which shall be withheld from Executive's
severance pay installments.  PMA Capital shall pay Executive a bonus equal to
the amount of each premium paid by Executive after the expiration of the COBRA
coverage period, grossed up for taxes (computed consistent with the method for
computing a Gross Up under Section 7) in the same month in which the premium is
paid. Executive’s participation in the life insurance and accidental death and
disability insurance provided by the Company shall continue through the end of
two (2) years from the termination date.


(4)           PMA Capital’s obligation to provide the severance pay and benefits
provided in this paragraph is conditioned upon Executive signing and not
revoking a valid general release agreement in the form attached hereto as
Exhibit C.  The severance payments and benefits provided for in this Agreement
shall be in lieu of and not in addition to any severance pay or benefits that
are payable to Executive upon termination of employment under the PMA Capital
Corporation and PMA Capital Insurance Company Severance Pay Plan or any other
applicable severance plan or severance policy of PMA Capital.


(c)           If Executive’s employment is terminated under subparagraphs 5(b),
(c), (d), (f), (g) or (h) above (and such termination constitutes a “separation
from service” within the meaning of section 409A of the Code):


(1)           Executive retains his fully (100%) vested and nonforfeitable
interest in his “Retirement Benefit” under the EMPP or any successor or
replacement plan, and


(2)           Executive’s benefit under the PMA Capital Corporation Retirement
Savings Excess Plan shall be increased to the extent necessary so that his
aggregate
 
10

--------------------------------------------------------------------------------


 
benefit payable under the EMPP, and PMA Capital Corporation Retirement Savings
Excess Plan (amounts attributable to Retirement Credits only) (collectively, the
Ongoing Pension Arrangements) is not less than the aggregate benefit that would
have been payable under such Ongoing Pension Arrangements if Executive’s
employment had continued through the end of the calendar quarter that contains
the 24-month anniversary following Executive’s termination date (or, in the case
of a termination under subparagraph 5(g), above, through the end of the calendar
quarter containing the 36-month anniversary following such termination date),
assuming the Executive is paid at the same salary rate during such period as in
effect as of his termination of employment.  Notwithstanding the foregoing,
subparagraph 6(c)(2) shall apply only to the extent that it has the effect of
increasing the present value of the aggregate benefit payable under the Ongoing
Pension Arrangements.  Executive shall be entitled to receive the increased
benefit described in subparagraph 6(c)(2) during the calendar quarter containing
the 24-month anniversary following Executive’s termination date (or, in the case
of a termination under subparagraph 5(c), (d), (f), (g), or (h), above, that
occurs within fourteen (14) months following a Section 409A Change in Control,
the first business day following the 6-month anniversary of Executive’s
termination date).


(d)           (1)           If Executive’s employment is terminated under
subparagraph 5(g) or if it is terminated under subparagraph 5(d) within twelve
(12) months following a Section 409A Change in Control (and such termination
constitutes a “separation from service” within the meaning of section 409A of
the Code), then PMA Capital shall pay Executive as described in paragraph 6(a)
above and as described in Exhibit B, plus it will pay any cash portion of the
annual incentive compensation for the year in which termination occurs if it is
earned because Executive accomplished certain identifiable tasks as of the date
of termination.  With regard only to payment of the cash portion of the annual
incentive compensation for the year in which
 
11

--------------------------------------------------------------------------------


 
termination occurs, it is specifically understood that objectives related to
profitability, revenue growth, stock price and similar performance measures are
not intended to be measured other than at year end and accordingly will not
qualify as identifiable tasks on an interim basis and these are not eligible for
payment of incentive compensation unless deemed appropriate by the Compensation
Committee of the Board of Directors of PMA Capital in connection with their
consideration of payments as discussed above.  Any cash portion of the annual
incentive compensation payable pursuant to this subparagraph 6(d)(1) shall be
paid within 90 days of the date on which Executive’s employment terminates.


(2)           In addition, PMA Capital shall pay Executive severance pay in a
single sum.  The amount of such payment shall be equal to:
 


 



 
i.
three times the greater of (A) Executive's then current annual base salary or
(B) Executive's annual base salary immediately preceding the Change in Control;
plus
     
ii.
three times the greater of (A) the amount of Executive's minimum targeted annual
incentive award for the year of the termination or (B) the amount of that target
for the year corresponding to the date immediately before the Change in Control,
minus any appropriate withholdings and deductions

 
to be paid without regard to whether Executive obtains another position with a
new employer, with such sum to be paid on the first business day following the
six (6) month anniversary of Executive's termination date.


(3)           Further, if Executive elects to continue health insurance benefits
under COBRA, PMA Capital will continue to pay the same monthly subsidy of the
premiums for such insurance continuation as was being paid by PMA Capital before
Executive’s employment terminated, with the remainder of the premium payable by
Executive, through the earlier of the end of three (3) years from the
termination date or the date Executive becomes eligible to receive
 
12

--------------------------------------------------------------------------------


 
and/or obtain alternative health insurance coverage through new
employment.  Notwithstanding the foregoing (i) the Executive will pay the entire
premium cost for the health insurance benefit for the six months of coverage
which following the Executive’s termination date and (ii) on the first business
day following the six month anniversary of the Executive’s termination date PMA
Capital will pay Executive in a single lump sum the portion of the premiums that
would otherwise have been paid by PMA Capital during such six month period, but
for the provisions of clause (i) in this paragraph.”  For the period of health
insurance continuation coverage after the expiration of the COBRA coverage
period provided for and used by Executive pursuant to this provision, Executive
shall pay the entire amount of the applicable insurance premium. Executive’s
life insurance and accidental death and disability insurance coverage as
provided by the Company shall continue through the end of three (3) years from
the termination date. PMA Capital shall pay Executive a bonus equal to the
amount of each premium paid by Executive after the expiration of the COBRA
coverage period, grossed up for taxes (computed consistent with the method for
computing a Gross Up under Section 7) in the same month in which the premium is
paid.


(4)           PMA Capital’s obligation to provide the severance pay and benefits
provided in this paragraph is conditioned upon Executive signing and not
revoking a valid general release agreement in the form attached hereto as
Exhibit C.  The severance payments and benefits provided for in this Agreement
shall be in lieu of and not in addition to any severance pay or benefits that
are payable to Executive upon termination of employment under the PMA Capital
Corporation and PMA Capital Insurance Company Severance Pay Plan or any other
applicable severance plan or severance policy of PMA Capital.


(e)           Upon any termination of employment, Executive shall be deemed to
have automatically resigned from the Board of Directors and as an Officer of PMA
Capital.
 
13

--------------------------------------------------------------------------------


 
7.           Excise Taxes.  If the value of any compensation (in whatever form)
provided pursuant to this Agreement (a) is counted as a “parachute payment”
within the meaning of section 28OG of the Code, and the value of all such
parachute payments would be subject to the excise tax imposed by section 4999 of
the Code (the “4999 Excise Tax”), or (b) is treated as “deferred compensation”
within the meaning of section 409A of the Code and is subject to interest and
additional tax under section 409A(a)(1)(B) (the “409A Penalties,” and together
with the 4999 Excise Tax, the “Penalties”), then Executive shall be entitled to
receive from PMA Capital an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by Executive of all taxes (but not including any
interest or penalties imposed with respect to such taxes), including any Penalty
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the Penalties imposed upon such payments.  The Gross-Up Payment
shall be paid to the Executive no later than thirty (30) days after the date the
Executive remits the taxes to which such Gross-Up Payment relates.


8.           Trade Secrets and Confidential Information. Executive shall not
disclose or use at any time either during or after employment by PMA Capital,
any Confidential Information (as defined below) of which he becomes aware,
whether or not any such information is developed by him, except to the extent
that such disclosure or use is required or appropriate in the performance of the
duties assigned to him by PMA Capital or if Executive is required to testify
under subpoena or court order after Executive gives sufficient advance written
notice of such requirement to PMA Capital so that it may seek to limit or
otherwise protect such testimony from public disclosure.  Executive shall follow
all procedures established by PMA Capital to safeguard Confidential Information
and to protect it against disclosure, misuse, espionage, loss or
theft.  "Confidential Information" shall mean information that is not generally
known or available to the public, which is used, developed or obtained by PMA
Capital, relating to its
 
14

--------------------------------------------------------------------------------


 
business and the businesses of its clients, vendors, agents, brokers or
customers, including but not limited to:  business and marketing strategies,
distribution channels; products or services; fees, costs and pricing structures;
marketing information; advertising and pricing strategies; analyses; reports;
computer software, including operating systems, applications and program
listings; flow charts; manuals and documentation; data bases; accounting and
business methods; inventions and new developments and methods, whether
patentable or unpatentable and whether or not reduced to practice; all
copyrightable works; PMA Capital's existing and prospective clients, vendors,
agents, brokers or customers and their confidential information; existing and
prospective client, vendor, agent, broker or customer lists and other data
related thereto; all trade secret information protected by the federal Economic
Espionage Act of 1996, 18 U.S.C. § 1831 et seq., the Pennsylvania Uniform Trade
Secrets Act and all similar and related information in whatever
form.  Confidential Information shall not include any information that has been
published in a form generally available to the public prior to the date upon
which Executive proposes to disclose such information.


9.           Creative Works and Other Property.


(a)           Executive will promptly disclose to PMA Capital all inventions,
concepts, processes, improvements, methodologies and other creative works,
including without limitation insurance products, whether or not they can be
patented or copyrighted, that during his employment were or were caused to be
conceived or developed by him, either solely or jointly with others, relating to
PMA Capital's business (collectively "Creative Works") and Executive agrees that
all such Creative Works shall be the sole property of PMA Capital.  Upon the
request and at the expense of PMA Capital, Executive will at any time (whether
during his employment or after its termination for any reason) assist PMA
Capital and fully cooperate with it to protect PMA Capital's interest in such
Creative Works and to obtain, for PMA Capital's benefit, patents
 
15

--------------------------------------------------------------------------------


 
or copyrights for any and all Creative Works in the United States and in any and
all foreign countries.  This paragraph does not apply to any Creative Work that
Executive develops entirely on his own time and for which no equipment,
supplies, facility or Confidential Information of PMA Capital was used,
unless:  (a) the Creative Work relates to PMA Capital's business or to the
actual or anticipated research or development activities of PMA Capital; or (b)
the Creative Work results from any work Executive performs for PMA Capital,


(b)           Upon the termination of Executive's employment for PMA Capital,
Executive shall immediately, and without request, deliver to PMA Capital all
copies and embodiments, in whatever form, of all Confidential Information and
all other documents, materials or property belonging to PMA Capital even if they
do not contain Confidential Information including but not limited to:  written
records, notes, photographs, manuals, computers and computer equipment, cell
phones, notebooks, reports, keys, credit cards, documentation, flow charts and
all magnetic media such as tapes, disks or diskettes, wherever located, and, if
requested by PMA Capital, shall provide PMA Capital with written confirmation
that all such materials have been returned.  Executive has no claim or right to
the continued use, possession or custody of such information, documents,
materials or property following the termination of his employment with PMA
Capital.


10.           Restrictive Covenants.  While employed by PMA Capital and through
the period ending two (2) years after termination of employment (whether
voluntary or involuntary and regardless of the reason for termination),
Executive agrees that, unless he obtains written approval in advance from the
Chairman of the Board of Directors of PMA Capital, he shall not, except on
behalf of PMA Capital, in any way, directly or indirectly:


(a)           engage in any business that directly competes with PMA Capital
within any geographic territory in which PMA Capital operates or is doing
business, either individually
 
16

--------------------------------------------------------------------------------


 
or as an agent, employee, consultant, partner, officer, director, stockholder,
proprietor, owner or otherwise, of any person, firm, corporation or
organization; provided, however, that ownership of less than one (1 %) percent
of the outstanding stock of any publicly traded corporation will not be deemed
to be a violation of this restrictive covenant;


(b)           contact, employ, hire, solicit or attempt to persuade any person
or entity that has at any time within the one (1) year period before the
termination of Executive's employment been an employee, agent, broker or
independent contractor of PMA Capital to terminate his, her or its relationship
with PMA Capital or do any act that may result in the impairment of the
relationship between PMA Capital on the one hand and the employees, agents,
brokers or independent contractors of PMA Capital on the other hand;


(c)           contact, solicit, serve or sell to, in furtherance of or in the
context of any business that directly competes with PMA Capital, any person or
entity that has at any time within the one (1) year period before the
termination of Executive's employment been a client, customer, agent or broker
or a prospective client, customer, agent or broker of PMA Capital or attempt to
persuade any such person or entity to purchase or otherwise acquire or use any
product(s) or service(s) offered by any business of the same or similar nature
as products or services offered by PMA Capital. (For purposes of this
sub-paragraph, a "prospective client, customer, agent or broker" means a person
or entity with whom or which PMA Capital has had direct contact and made a
proposal to provide products or services.); or


(d)           engage in any activities or make any statements that may disparage
or reflect negatively on PMA Capital, its Directors, Officers or employees,
except as required to enforce the provisions of this Agreement or any of the
Benefits plans.


11.           Reasonableness of Restrictions.  Executive agrees and acknowledges
that the type and scope of restrictions described in paragraphs 8, 9 and 10 are
fair and reasonable and that the
 
17

--------------------------------------------------------------------------------


 
restrictions are intended to protect the legitimate interests of PMA Capital and
not to prevent him from earning a living.  Executive recognizes that his key
position as President and Chief Executive Officer and his access to Confidential
Information make it necessary for PMA Capital to restrict his post-employment
activities, as set forth in this Agreement.  Executive represents and warrants
that the knowledge, ability and skill he currently possesses are sufficient to
enable him to earn a livelihood satisfactory to him for a period of two (2)
years in the event his employment with PMA Capital terminates, without violating
any restriction in this Agreement. If, however, any of the restrictions set
forth in paragraphs 8, 9 or 10 are held invalid by a court by reason of length
of time, area covered, activity covered or any or all of them, then such
restriction or restrictions shall be reduced only to the minimum extent
necessary to cure such invalidity.


12.           Remedies.  Executive agrees that if he should breach any of the
covenants contained in paragraphs 8, 9 or 10, irreparable damage would result to
PMA Capital and that damages arising out of such breach may be difficult to
determine.  Executive therefore further agrees that, in addition to all other
remedies provided at law or at equity (including without limitation damages and
an equitable accounting of all earnings, profits and other benefits arising from
any such breach), PMA Capital shall be entitled as a matter of course to
specific performance and temporary and permanent injunctive relief from any
court of competent jurisdiction to prevent any further breach of any such
covenant by Executive, without the necessity of proving actual damage to PMA
Capital by reason of any such breach, and Executive acknowledges that his
employers, employees, partners, agents or other associates, or any of them, may
similarly be enjoined.  If either party prevails in any lawsuit claiming breach
of paragraphs 8, 9 or 10 of this Agreement, the other party shall reimburse the
prevailing party for its or his expenses incurred in connection with such a
lawsuit, including without limitation
 
18

--------------------------------------------------------------------------------


 
attorney’s fees and costs.  (For purposes of this paragraph, PMA Capital will be
considered to have prevailed in a lawsuit if it is established by written
adjudication that Executive has breached in any material respect any provision
of paragraphs 8, 9 or 10 as written or as modified under paragraph
11.  Executive will be considered to have prevailed in a lawsuit if it is
established by written adjudication that he did not breach in any material
respect any provision of paragraphs 8, 9 or 10 as written or as modified under
paragraph 11).  Any reimbursement made by PMA Capital pursuant to this paragraph
12 shall be payable as follows:  (i) the amount of such expenses eligible for
reimbursement in any calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year and (ii) all such reimbursements must
be made on or before the last day of the calendar year following the calendar
year in which the expense was incurred.


13.           Previous Employment.  Executive represents and warrants that he is
not under any legal restraint or restriction that would prevent or make unlawful
his execution of this Agreement or his performing the obligations under this
Agreement and that Executive has disclosed to PMA Capital any and all
restraints, confidentiality commitments or employmentrestrictions that Executive
has with any other employer or organization.


14.           Cooperation.  At all times during the term of this Agreement and
for a period of three (3) years thereafter, Executive will reasonably cooperate
with PMA Capital in any litigation or administrative proceedings involving any
matters with which Executive was involved during his employment by PMA Capital;
provided that, following the term of this Agreement, such activities will be
scheduled at such times and locations as PMA Capital and Executive may mutually
agree. PMA Capital will reimburse Executive for his reasonable out-of- pocket
expenses, if any, incurred in providing such assistance.  In addition, if such
assistance is
 
19

--------------------------------------------------------------------------------


 
provided by Executive after his employment has terminated and at a time when he
is not receiving severance payments under paragraph 6(b), then he also shall be
paid $330 per hour.


15.           Assignment.  Neither PMA Capital nor Executive shall have the
right to assign this Agreement or any obligation hereunder without the written
consent of the other, except that, subject to Executive's rights under paragraph
5(g) above, if there is a Change of Control, PMA Capital may assign this
Agreement to a successor or assignee in connection with a merger, consolidation,
sale or transfer of assets of PMA Capital, provided that such successor or
assignee expressly assumes all obligations of PMA Capital under this Agreement.


16.           Indemnification.  PMA Capital shall indemnify Executive or his
estate to the full extent provided in its articles of incorporation and/or its
bylaws as of the date of this Agreement.


17.           No Mitigation.  Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Agreement or the Benefits
plans by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for in this Agreement or the Benefits plans be
reduced by any compensation or benefits earned by Executive either as a result
of his engaging in business or his employment by another employer, or by
retirement benefits payable after the termination of this Agreement.


18.           Indulgences.  The failure of PMA Capital or Executive at any time
or times to enforce its or his rights under this Agreement strictly in
accordance with the same shall not be construed as having created a custom in
any way or manner contrary to the specific provisions of this Agreement or as
having in any way or manner modified or waived the same.


19.           Notices.  Any notice required or permitted to be given by this
Agreement shall be in writing and shall be sufficiently given to the parties if
delivered in person or sent by United States registered or certified mail or
nationally recognized overnight courier (return receipt requested) or by telefax
(with evidence of successful transmission) addressed to the respective
 
20

--------------------------------------------------------------------------------


 
parties at the following addresses or at such other addresses as may from time
to time be designated in writing by the parties:
 



 
If to Executive:
 
If to PMA Capital:
             
PMA Capital Corporation
     
c/o Chairman of the Board
     
380 Sentry Parkway
     
Blue Bell, PA  19422-0754
     
Telefax Number:  (610) 397-5334



20.           Entire Agreement.  This Agreement, together with the attachments
hereto and PMA Capital's Benefits plans, sets forth the entire agreement between
the parties with respect to the matters covered herein, and supersedes all other
agreements and understandings.  No waiver or amendment to this Agreement shall
be effective unless reduced to writing and executed by the parties hereto.


21.           Arbitration.   In order to obtain the many benefits of arbitration
over court proceedings, including speed of resolution, lower costs and fees and
more flexible rules of evidence, all disputes between Executive and PMA Capital
(except those relating to unemployment compensation and workers’ compensation
and except as provided in paragraph 12 of this Agreement) arising out of
Executive’s employment or concerning the interpretation or application of this
Agreement or its subject matter (including without limitation those relating to
any claimed violation of any federal, state or local law, regulation or
ordinance, such as Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Americans with Disabilities Act and their state and local
counterparts, if any) shall be resolved exclusively by binding arbitration in
Philadelphia, Pennsylvania pursuant to the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association, with PMA Capital
bearing its own attorney’s fees and costs and Executive being awarded his
reasonable attorney’s fees and costs so long as the Arbitrator determines that
Executive’s claim(s) or defense(s)
 
21

--------------------------------------------------------------------------------


 
(whichever is applicable) is not frivolous. Any award of attorney’s fees and
costs to Executive shall not affect the award of any attorney’s fees and costs
eligible for reimbursement in any other calendar year and all such
reimbursements must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred.  The parties
expressly waive their rights to have any such claims resolved by jury
trial.  The arbitration opinion and award shall be final, binding and
enforceable by any court under the Federal Arbitration Act.


22.           Controlling Law and Dispute Resolution.  This Agreement shall be
construed and applied in accordance with the laws of the Commonwealth of
Pennsylvania without giving effect to the principles of conflicts of law under
Pennsylvania law.  The parties agree to submit to the jurisdiction and venue of
the state and federal courts located in Pennsylvania in the event that there is
any claim that this Agreement has been breached and that any such claim is not
subject to arbitration as provided in paragraph 21 of this Agreement.


23.           Affiliates and/or Subsidiaries.  The affiliates and/or
subsidiaries of PMA Capital Corporation referred to in the first paragraph of
this Agreement are: Pennsylvania Manufacturers Association Insurance Company;
Manufacturers Alliance Insurance Company; Pennsylvania Manufacturers Indemnity
Company; PMA Management Corp. and any such other entity that is or becomes
controlled by or under common control with PMA Capital Corporation at the time
of reference.  PMA Capital and each such affiliate and/or subsidiary of PMA
Capital Corporation shall be jointly and severally liable for the obligations to
Executive under this Agreement.


24.           409A. To the extent necessary to avoid adverse tax consequences,
and except as described below, any payment to which Executive becomes entitled
under this Agreement, or any arrangement or plan referenced in this Agreement,
that constitutes “deferred compensation” under Section 409A of the Internal
Revenue Code (“409A”), and is (a) payable
 
22

--------------------------------------------------------------------------------


 
upon your termination; (b) at a time when Executive is a “specified employee” as
defined by 409A shall not be made until the earliest of:


 
·
the expiration of the six month period (the “Deferral Period”) measured from the
date of Executive’s "separation from service" under 409A; or

 
·
the date of Executive’s death.

 
Upon the expiration of the Deferral Period, all payments that would have been
made during the Deferral Period (whether in a single lump sum or in
installments) shall be paid to Executive (or, if applicable, Executive’s estate)
as a single lump sum.  This section shall not apply to any payment which
constitutes “separation pay” as described in Internal Revenue Regulations
Section 409A-1(b)(9) (in general, payments (i) that are made on an involuntary
separation from service which (ii) do not exceed the lesser of two times (x)
your annualized compensation for the taxable year preceding the year in which
the separation from service occurs or (y) the Code Section 401(a)(17) limit on
compensation for the year in which separation from service occurs and (iii) are
paid in total by the end of the second calendar year following the calendar year
in which the separation from service occurs.)  With regard to any provision of
this Agreement that provides for reimbursement of costs and expenses or of
in-kind benefits, except as permitted by Code Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement or in-kind benefits to be provided during any taxable year shall
not affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Code Section 105(b) solely because such expenses are subject to a
limit related to the period the arrangement is in effect, and (iii) such
payments shall be made before the last day of your taxable year following the
year in which the expense occurred.  Each
 
23

--------------------------------------------------------------------------------


 
amount to be paid or benefit to be provided to you shall be construed as a
“separate identified payment” for purposes of Code Section 409A to the fullest
extent permitted therein.


 
IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the parties hereto as of the day and year first above written.
 

  PMA CAPITAL CORPORATION                
By:
/s/ Neal C. Schneider
     
Name: Neal C. Schneider
     
Title: Chairman
     
Date: March 13, 2009
           
PENNSYLVANIA MANUFACTURERS
ASSOCIATION INSURANCE COMPANY;
MANUFACTURERS ALLIANCE INSURANCE
 COMPANY; PENNSYLVANIA
MANUFACTURERS INDEMNITY COMPANY;
AND PMA MANAGEMENT CORP.
                         
By:
/s/ Stephen L. Kibblehouse
     
Name: Stephen L. Kibblehouse
     
Title: EVP and General Counsel
     
Date:  March 13, 2009
             
/s/  Vincent T. Donnelly
     
Name: VINCENT T. DONNELLY
     
Date: March 13, 2009
 

 

 
24

--------------------------------------------------------------------------------


 
 Exhibit 10.1

 
EXHIBIT A
 
Executive will be eligible for an annual incentive award with regard to 2009,
2010 and 2011 that will be targeted at sixty percent (60%) of base salary as of
the beginning of the year to which such incentive compensation relates for
reaching pre-defined targeted objectives with a maximum of ninety percent (90%)
of base salary as of the beginning of the year to which such incentive
compensation relates for reaching pre-defined goals over the targeted
objectives.  Such targeted objectives and goals will be set for 2009 by the
Compensation Committee of the Board of Directors of PMA Capital, with such
targets and goals to be reviewed and adjusted, if appropriate, by the
Compensation Committee of the Board of Directors of PMA Capital for 2010 and
2011 based on market conditions.  Target objectives will be established within
90 days following the beginning of the year to which they relate.  Any cash
portion of the annual incentive award will be paid in the next year, during the
period which begins on January 1 and ends on March 15, for successful
achievement of the targeted objectives and goals as determined by the Chairman
and the Compensation Committee of the Board of Directors of PMA Capital. Payment
of the annual incentive compensation awards will be in the amount and in the
form(s) (e.g., stock options, restricted stock, cash) as determined by the
Chairman and the Compensation Committee of the Board of Directors of PMA
Capital, except that the payment for the 2009 incentive compensation award will
be in cash.
 
A-1

--------------------------------------------------------------------------------


 
 Exhibit 10.1

 
EXHIBIT B
 
Executive will be entitled to a long-term incentive award under the 2007 Equity
Incentive Plan (or any successor plan) that will be targeted at one hundred
percent (100%) of $715,000 for achieving the pre-defined targeted objective for
the year ending December 31, 2011, with a maximum of one-hundred twenty percent
(120%) of $715,000 for reaching predefined goals over the targeted
objective.  Such targeted objectives and goals will be set for the three-year
period ending December 31, 2011 by the Compensation Committee of the Board of
Directors of PMA Capital, with targets and goals to be reviewed and adjusted, if
appropriate, as determined by the Compensation Committee of the Board of
Directors of PMA Capital for the three-year periods ending December 31, 2012 and
December 31, 2013 based on market conditions.  Any long-term incentive award
shall be awarded no later than March 14th of the current year and will vest
following the end of the three-year performance period, based on successful
achievement of the targeted objectives and goals as determined by the Chairman
and the Compensation Committee of the Board of Directors of PMA Capital.  The
long-term incentive award for the three-year period ending December 31, 2011
shall be payable in Stock, with the value determined by the prior 6 month
trading average of 6.05, with fractional shares paid as cash. Such fractional
shares to be paid during the period January 1, 2012 through March 14, 2012, and
the number of shares of Stock distributable to Executive shall be determined on
the date the Award is established.  Payment of the long-term incentive awards
for the performance periods ending December 31, 2012 and December 31, 2013 will
be in the amount and in the forms (e.g. stock options, restricted stock, cash)
as determined by the Chairman and the Compensation Committee of the Board of
Directors of PMA Capital.


To be eligible for a payment of a long-term incentive award, Executive must
remain employed throughout the calendar year in which the pre-defined objective
is set and remain
 
B-1

--------------------------------------------------------------------------------


 
employed throughout the last day of the three year performance period (the
"Measurement Date"), except as stated below.  In the event the Executive
experiences a termination under 5(g) above, he will be treated as if all targets
had been achieved at 100% and will be paid a pro-rata portion of the bonus
reflecting the period prior to the termination of this Agreement.


If Executive remains employed throughout the calendar year in which the
predefined objective for a long-term incentive award is set, but is not so
employed as of the Measurement Date due to circumstances that cause Executive to
be entitled to severance pay under paragraph 6(b)(1) or under paragraph 6(d)(1)
and (2) of this Agreement, then, so long as the pre-defined target is met on the
Measurement Date, Executive will be deemed to be an Eligible Person under the
2007 Equity Plan or any successor plan and Executive will be entitled to receive
a pro rata portion of his long-term incentive award, determined by the length of
time Executive was employed during the applicable three year measurement
period.  Such a pro rata payment will be provided at the same time as the
payment would have been provided if Executive had remained an employee.  For
example, with respect to the 2009 long-term incentive award, which is based on
the pre-defined targeted objective for the year ending December 31, 2011, if
Executive's employment were to terminate on March 31, 2010 under circumstances
that would qualify Executive for severance pay under this Agreement and the
pre-defined targeted objective were achieved on December 31, 2011, then
Executive would receive a long-term incentive award of five-twelfths of the
payment that he would have received had he remained employed through the
Measurement Date.


In the event that a distribution of a long-term incentive award described in
this Exhibit B would be limited under the terms of the 2007 Equity Incentive
Plan, the undistributed amount so limited shall be provided in the first year in
which Executive is not so limited.  The number of
 
B-2

--------------------------------------------------------------------------------


 
shares of Stock, if any, attributable to the undistributed amount shall be
determined as of the initial distribution date.
 
 
B-3

--------------------------------------------------------------------------------


 
 Exhibit 10.1



 
EXHIBIT C
General Release Agreement
 
THIS GENERAL RELEASE AGREEMENT (hereinafter "Release") is made and entered into
as of this ________ day of _____________, 20__, by and among PMA Capital
Corporation,  Pennsylvania Manufacturers Association Insurance Company,
Manufacturers Alliance Insurance Company, Pennsylvania Manufacturers Indemnity
Company, and PMA Management Corp. (collectively "PMA Capital") on the one hand
and Vincent T. Donnelly (hereinafter "Executive") on the other hand.


WHEREAS, PMA Capital and Executive entered into the Amended and Restated
Executive Employment Agreement (the "Employment Agreement") effective as of
March 15, 2009;


WHEREAS, under the terms of the Employment Agreement, Executive is entitled to
severance payments as provided therein;


WHEREAS, the Employment Agreement conditions receipt of the severance payments
upon Executive's signing and not revoking a valid General Release Agreement.


NOW, THEREFORE, intending to be legally bound hereby and in consideration of
receipt of the severance payments provided for in the Employment Agreement and
for other good and valuable consideration, Executive, for himself, and his
executors, administrators, heirs and assigns, agrees as follows:
 
1.           Executive hereby fully waives, releases, and forever discharges PMA
Capital and each and all of its past and present subsidiaries, parent and
related corporations, companies and divisions, and their past and present
respective officers, directors, shareholders, trustees, employees, attorneys,
agents and affiliates, and their predecessors, successors and assigns
(hereinafter collectively referred to as "Releasees") of and from any and all
rights, debts, claims, actions, liabilities, agreements, damages, or causes of
action (hereinafter collectively
 
C-1

--------------------------------------------------------------------------------


 
referred to as "claims"), of whatsoever kind or nature, whether in law or
equity, whether known or unknown, that Executive ever had or now has in any
capacity, either individually, or as a director, officer, representative, agent
or employee of Releasees against any or all of the Releasees, for, upon, or by
reason of any cause, matter, thing or event whatsoever occurring at any time up
to and including the date Executive signs this Release.  Executive acknowledges
and understands that the claims and rights being released in this paragraph
include, but are not limited to, all claims and rights arising from or in
connection with any agreement of any kind Executive may have had with any of the
Releasees, or in connection with Executive's employment or termination of
employment, all claims and rights for wrongful discharge, breach of contract,
either express or implied, interference with contract, emotional distress, back
pay, front pay, benefits, fraud, misrepresentation, defamation, claims and
rights arising under the Civil Rights Acts of 1964 and 1991, as amended, (which
prohibits the discrimination in employment based on race, color, national
origin, religion or sex), the Americans with Disabilities Act (ADA), as amended
(which prohibits discrimination in employment based on disability), the Age
Discrimination in Employment Act (ADEA), as amended (which prohibits age
discrimination in employment), Worker Adjustment and Retraining Notification Act
(WARN), the National Labor Relations Act, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974 (ERISA), as amended, the Family
and Medical Leave Act (FMLA), as amended, the Pennsylvania Wage and Hour Laws,
the Pennsylvania Wage Payment and Collection Law, the Pennsylvania Human
Relations Act, the Health Insurance Portability and Accountability Act (HIPAA),
and any and all other claims or rights, whether arising under federal, state, or
local law, rule, regulation, constitution, ordinance or public policy. Executive
agrees that he will not initiate any civil complaint or institute any civil
lawsuit, or file
 
C-2

--------------------------------------------------------------------------------


 
any arbitration against Releasees, or any one of them, based on the fact or
circumstance occurring up to and including the date of the execution by
Executive of this Release.  This Release and the foregoing covenant not to sue
do not cover claims relating to: (i) Executive's right to indemnification under
paragraph 16 of the Employment Agreement, or pursuant to PMA Capital's articles
of incorporation or bylaws as they may exist from time to time, or pursuant to
applicable law; (ii) Executive's right to benefits under the Benefits plans;
(iii) Executive's right to payments under the Employment Agreement; or (iv) the
validity or enforcement of this Release.
 
2.           Executive hereby agrees to waive any provisions of state or federal
law that explicitly or implicitly would prevent the application of this Release
to claims of which Executive does not know or expect to exist in Executive's
favor at the time of executing this Release which, if known by Executive, would
have materially affected his decision to execute this Agreement.  In addition,
Executive hereby agrees to waive any provisions of state or federal law which
might require a more detailed specification of the claims being released
pursuant to the provisions of this Release.
 
3.           Executive acknowledges that he has carefully read and understands
the provisions of this Release; that he has had twenty-one (21) days from the
date he received a copy of this Release to consider entering into this Release
and accepting the severance payments, that if he signs and returns this Release
before the end of the 21-day period, he will have voluntarily waived his right
to consider this Release for the full twenty-one (21) days and that he has
executed this Release voluntarily and with full knowledge of its significance,
meaning and binding effect.  Executive also acknowledges that PMA Capital has
advised him in writing to consult with an attorney of his own choosing with
regard to entering into this Release and accepting the severance
payments.  Finally, Executive acknowledges that his decision to sign this
 
C-3

--------------------------------------------------------------------------------


 
Release has not been influenced in any way by fraud, duress, coercion, mistake
or misleading information and that he has not relied on any information except
what is set forth in this Release and the Employment Agreement.
 
 
4.           Executive acknowledges that he may revoke this Release within seven
(7) days of his execution of this document by submitting written notice of his
revocation to ________________________.  Executive also understands that this
Release shall not become effective or enforceable until the expiration of that
7-day period.
 
5.           Executive agrees that if any provision of this Release is or shall
be declared invalid or unenforceable by a court of competent jurisdiction, then
such provision will be modified only to the extent necessary to cure such
invalidity and with a view to enforcing the parties' intention as set forth in
this Release to the extent permissible and the remaining provisions of this
Release shall not be affected thereby and shall remain in full force and effect.
 



 
Dated: _______________________
                                                                  
VINCENT T. DONNELLY

 
 
 
 
 
 C-4

--------------------------------------------------------------------------------





 


 


 
 